TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00459-CV



                             Ganis Credit Corporation, Appellant

                                                v.

                                    Richard Jones, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
       NO. 24,410, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Ganis Credit Mortgage has filed a motion to dismiss this appeal asserting that it no

longer desires to prosecute this appeal. We grant the motion and dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: November 1, 2006